DETAILED ACTION
1.	This action is responsive to the communications filed on 05/06/2022
2.	Claims 1-18, 20, are pending in this application.
3.	Claims 1, 11, 20, have been amended.
4.	Claim 19 has been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 has been acknowledged and is being considered by the examiner.

Response to Arguments
Applicant’s argument with respect to claims 1-18, 20,  have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims 1, 11, 20, a response is considered necessary for several of applicant's arguments since references Narayanasamy and Al Reza will continue to be used to meet several claimed limitations.
In the remarks, applicant argued that:
a.	The references do not teach or suggest a computational instance that is dedicated to a managed network and that stores a synchronization history specifying information that was synchronized between the computational instance and the central computational instance (see pages 13-14)

In response: The examiner respectfully disagrees. 
The examiner has equated the claimed ‘computational instance’ to Narayanasamy’s cluster 250 as shown in Figure 6. The cluster 250 includes an identifier mapping table 220 which is equated to the claimed ‘synchronization history.’ The identifier mapping table 220 includes idKeys and ids. As seen in Figure 6, these same idKeys and ids are included in the merged identifier mapping table data 838 of the centralized access point (equated to the claimed ‘central computational instance’). The merged table is used by the centralized access point to manage the allocation, scheduling, and performance of VEs across clusters (Paragraph 53). As such, any information that is in the identifier mapping table of cluster 250 is included in the merged identifier mapping table, making it synchronization history as it is showing all items that are synchronized with the merged table. 
Therefore, the rejection is respectfully maintained. 

b.	The references do not teach or suggest receiving a configuration of the service into the computational instance, wherein the configuration was received from a non-production computational instance of the plurality of computational instances, wherein the non-production computational instance is also dedicated to the managed network. (see pages 15-16)

In response: The examiner respectfully disagrees.
Narayanasamy discloses that each VM includes a configuration that is received from the virtual configuration disk manager. The examiner is equating the virtual disk configuration manager to the claimed ‘non-production computational instance.’ Figure 7 shows that the VM is part of the cluster 250, which was equated to the claimed computational instance. Figure 9A shows that the virtual machine instance includes the configuration 901. As such, to the examiner, as each VM receives a configuration from the VM configuration disk manager, the limitation is disclosed as claimed.
Therefore, the rejection is respectfully maintained.

c.	The references do not teach or suggest in response to determining that the synchronization identifier does not exist in the synchronization history, transmitting, to the service provided by the central computational instance, the configuration. (see pages 16-17)

In response: The examiner respectfully disagrees.            In Al Reza, a VM includes historical snapshots of the VM itself. When a request for this historical snapshot is made, the request indicates an ID for the VM. If that ID is new ID, a determination is made whether the new ID corresponds to a newly created VM or an existing VM that has been previously registered. If the new ID corresponds to a newly created VM, a new VM group object is created for that new VM and corresponds to the new ID (Paragraph 68). Snapshot history is then chained to one another and anchored to a VM ID stored in the VMB object (Paragraph 73). The new ID can also be added as a child node to a VMG object (Paragraph 80). Therefore, if an ID is considered new, a new VM group is created for that ID and tied to that ID as it did not exist before.            Therefore, the rejection is respectfully maintained. 
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (US 2020/0034462) in view of Al Reza et al. (US 2019/0129739) and further in view of Look (US 11,294,666).
Regarding claim 1, Narayanasamy disclosed:
A system comprising: 
a central computational instance (Figure 6, centralized access point 650) configured to provide a service (Paragraph 40, service call) to a plurality of computational instances of the system (Figure 6, cluster 2501 and Cluster 250n), wherein the service is associated with configurations respectively corresponding to the computational instances (Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraph 70, VM architecture includes a VM instance in a configuration); 
a computational instance (Figure 6, cluster 2501) of the plurality of computational instances, wherein the computational instance is dedicated to a managed network and stores a synchronization history specifying information that was synchronized between the computational instance and the central computational instance (Figure 2, showing that all clusters include an identifier mapping table 220. Paragraph 53, the identifier mapping table 3381 including idKey, id001 and id002 (i.e., synchronization history). This information is shown synchronized with merged identifier mapping table 838 of centralized access point. Therefore, the identifier mapping table 3381 of Cluster 2501 is a synchronization history as all the data in that table is synchronized to the merged identifier mapping table 838 of the centralized access point 650. Figure 6, showing the merged identifier mapping table and the information that was synchronized); and 
one or more processors configured to: 
receive a configuration of the service into the computational instance, wherein the configuration was received from a non-production computational instance of the plurality of computational instances, wherein the non-production computational instance is also dedicated to the managed network (Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 7 showing the VM being a part of the cluster 2501. Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)); 
read, from the configuration, a synchronization identifier (Figure 9A, configuration 901 including a data repository 931. Paragraph 75, data repository including a table name. Paragraph 42, VEID IDs (for example, id001 of merged identifier mapping table 838: 23g35jh (i.e., synchronization identifier)) are within table name merged identifier mapping table data 838. Paragraph 54, the centralized access point uses the identifier keys (i.e., synchronization identifier) to synchronize, merge, and track the VEIDs from multiple resource subsystems).
While Narayanasamy disclosed synchronization identifiers (see above), Narayanasamy did not explicitly disclose determine that the synchronization identifier does not exist in the synchronization history; and in response to determining that the synchronization identifier does not exist in the synchronization history, transmit, to the service provided by the central computational instance, the configuration, and add, to the synchronization history, the synchronization identifier.
However, in an analogous art, Al Reza disclosed determine that the synchronization identifier does not exist in the synchronization history (Paragraph 13, storing a historical snapshot of a VM. If a new ID (i.e., synchronization identifier) does not correspond to a newly created VM (i.e., does not exist), then identifying an existing VM Group (VMG) for the existing VM);
in response to determining that the synchronization identifier does not exist in the synchronization history, transmit, to the service provided by the central computational instance, the configuration, and add, to the synchronization history, the synchronization identifier (Paragraph 13, the VMG object is used to determine one or more snapshot histories of historical snapshots associated with the IDs. Paragraphs 29-30, the historical snapshots include unifying backup services, metadata dedup 122, replication engine, and indexing engine for list VMs for tracking (i.e., configurations). Paragraph 68, adding the new ID to the existing VMG object, thereby holding identifiers the newly created VM and the existing VM together in a single object (i.e., synchronizing)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy and Al Reza because the references involve virtual machines operating on managed networks, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adding of the synchronization identifier of Al Reza with the teachings of Narayanasamy in order to optimize storage utilization (Al Reza, Paragraph 32).
	While Narayanasamy and Al Reza disclose a non-production computational instance (see above), Narayanasamy and Al Reza did not explicitly disclose wherein the non-production computational instance is arranged to test the configuration before the configuration is received by the computational instance. 
	However, in an analogous art, Look disclosed wherein the non-production computational instance is arranged to test the configuration before the configuration is received by the computational instance (Column 2, Lines 23-49, new configurations are created in a sandbox (i.e., non-production computational instance) and then merged into the production instance (i.e., computational instance). The sandbox environment is used to test the configurations before inputting the configuration into the production instance. Column 4, Line 65 – Column 5, Line 15, tenant A launches a sandbox instance where the sandbox instance is cloned from software application 117. The sandbox instance is identical to the software application, however, configurations are not saved or applied. Production refers to the software application being used in the normal course of business while sandbox refers to a cloned version where changes made in the sandbox do not affect the production level software application).
	One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy and Al Reza with Look because the references involve virtual machines operating on managed networks, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-production testing of Look with the teachings of Narayanasamy and Al Reza in order to allow end users to benefit from experimenting with new configurations and easily apply them to production instances (Look, Column 2, Lines 32-36).
	Regarding claims 11, 20, the claims are substantially similar to claim 1. Claim 20 recites an article of manufacture including a non-transitory computer-readable medium (Narayanasamy, Paragraph 74, computer readable medium). Therefore, the claims are rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Narayanasamy, Al Reza, and Look disclosed:
wherein the central computational instance and the computational instance utilize separate sets of computational resources of the system (Narayanasamy, Figure 6, showing the different clusters having different mapping tables with different IDs).
Regarding claims 3, 12, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look disclosed:
wherein the one or more processors are further configured to: receive, at the central computational instance, the configuration; and 44create an association between the configuration and the service, wherein the association indicates that the configuration is for the computational instance (Narayanasamy, Paragraph 30, the identifier key and the generated VEIDs are stored in an identifier mapping table to associate the identifier key to the VEIDs).
Regarding claims 4, 13, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look disclosed:
wherein receiving the configuration of the service into the computational instance does not cause any changes to the synchronization history (Narayanasamy, Paragraph 53, Figure 6, showing that the information about the synchronization history does not change, as the idKey, cluster, id001, and id002 is the same information).
Regarding claims 5, 14, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look disclosed:
further comprising: a non-production central computational instance configured to provide a non-production version of the service to a plurality of non-production computational instances of the system, wherein the non-production version of the service is associated with non-production versions of the configurations respectively corresponding to non-production computational instances (Narayanasamy, Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraph 70, VM architecture includes a VM instance in a configuration from the virtual disk configuration manager (i.e., non-production)), and 
wherein the one or more processors are configured to, before receiving the configuration of the service into the computational instance: transmit a non-production version of the configuration to the non-production version of the service provided by the non-production central computational instance (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901); 
write, to the non-production version of the configuration, the synchronization identifier (Narayanasamy, Paragraph 30, the identifier key and the generated VEIDs are stored in an identifier mapping table to associate the identifier key to the VEIDs); and
transmit, to the computational instance and as the configuration, a copy of the non-production version of the configuration (Al Reza, Paragraph 9, VM replication by creating a copy of the source VM and putting the copy on target storage).
For motivation, please refer to claims 1, 11. 
Regarding claims 6, 15, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look disclosed:
wherein the one or more processors are configured to, before receiving the configuration of the service into the computational instance: transmit a non-production version of the configuration to the service provided by the central computational instance (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901); 
write, to the non-production version of the configuration, the synchronization identifier (Narayanasamy, Paragraph 30, the identifier key and the generated VEIDs are stored in an identifier mapping table to associate the identifier key to the VEIDs); and 
transmit, to the computational instance and as the configuration, a copy of the non-production version of the configuration (Al Reza, Paragraph 9, VM replication by creating a copy of the source VM and putting the copy on target storage).
For motivation, please refer to claims 1, 11. 
Regarding claims 9, 17, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look disclosed:
further comprising: a second computational instance of the plurality of computational instances, wherein the second computational instance is dedicated to a second managed network and stores a second synchronization history defining information that was synchronized between the second computational instance and the central computational instance (Narayanasamy, Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraphs 51-52, synchronizing VEIDs (virtual entity IDs). Paragraph 54, when a cluster synchronization is performed at the centralized access point, a merged identifier mapping table is generated and stored (i.e., synchronization history) in the centralized identifier mapping repository. The data from each of the cluster specific instances of the identifier mapping table is aggregated in a database table with an additional cluster column. Paragraph 57, multiple tiers of storage include storage that is accessible through a network (i.e., managed network). Figure 6, showing the merged identifier mapping table and the information that was synchronized. Paragraph 70, VM architecture includes a VM instance in a configuration), and 
wherein the one or more processors are further configured to: receive a second configuration of the service into the second computational instance, wherein the second configuration was received from a second non-production computational instance of the plurality of computational instances, wherein the second non-production computational instance is also dedicated to the second managed network (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)); 
read, from the second configuration, a second synchronization identifier (Narayanasamy, Paragraph 54, centralized entity identifier synchronization includes aggregating in a database table with an additional cluster column. The cluster column indicates the subsystem associated with the particular identifier mapping data. The centralized access point uses the identifier keys (i.e., synchronization identifier) to synchronize, merge, and track the VEIDs from multiple resource subsystems); 
determine that the second synchronization identifier does not exist in the second synchronization history (Al Reza, Paragraph 13, storing a historical snapshot of a VM. If a new ID (i.e., synchronization identifier) does not correspond to a newly created VM (i.e., does not exist), then identifying an existing VM Group (VMG) for the existing VM); and 
in response to determining that the second synchronization identifier does not exist in the second synchronization history, transmit the second configuration to the service provided by the central computational instance (Al Reza, Paragraph 13, the VMG object is used to determine one or more snapshot histories of historical snapshots associated with the IDs. Paragraphs 29-30, the historical snapshots include unifying backup services, metadata dedup, replication engine, and indexing engine for list VMs for tracking (i.e., configurations). Paragraph 68, adding the new ID to the existing VMG object, thereby holding identifiers the newly created VM and the existing VM together in a single object (i.e., synchronizing)).
For motivation, please refer to claims 1, 11. 
Regarding claims 10, 18, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look disclosed:
further comprising: a second computational instance of the plurality of computational instances, wherein the second computational instance is dedicated to a second managed network and stores a second synchronization history defining information that was synchronized between the second computational instance and the central computational instance (Narayanasamy, Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraphs 51-52, synchronizing VEIDs (virtual entity IDs). Paragraph 54, when a cluster synchronization is performed at the centralized access point, a merged identifier mapping table is generated and stored (i.e., synchronization history) in the centralized identifier mapping repository. The data from each of the cluster specific instances of the identifier mapping table is aggregated in a database table with an additional cluster column. Paragraph 57, multiple tiers of storage include storage that is accessible through a network (i.e., managed network). Figure 6, showing the merged identifier mapping table and the information that was synchronized. Paragraph 70, VM architecture includes a VM instance in a configuration), and 
wherein the one or more processors are further configured to: receive a second configuration of the service into the second computational instance, wherein the second configuration was received from a second non-production computational instance of the plurality of computational instances, wherein the second non-production computational instance is also dedicated to the second managed network (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)); 
read, from the second configuration, a second synchronization identifier (Narayanasamy, Paragraph 54, centralized entity identifier synchronization includes aggregating in a database table with an additional cluster column. The cluster column indicates the subsystem associated with the particular identifier mapping data. The centralized access point uses the identifier keys (i.e., synchronization identifier) to synchronize, merge, and track the VEIDs from multiple resource subsystems); 
determine that the second synchronization identifier does not exist in the second synchronization history (Al Reza, Paragraph 13, storing a historical snapshot of a VM. If a new ID (i.e., synchronization identifier) does not correspond to a newly created VM (i.e., does not exist), then identifying an existing VM Group (VMG) for the existing VM); and 
in response to determining that the second synchronization identifier does not exist in the second synchronization history, remove the second configuration identifier from the second configuration (Al Reza, Paragraph 41, VMs extracting their snapshots based on the snapshot history).
For motivation, please refer to claims 1, 11. 
Regarding claim 19, the limitations of claim 11 have been addressed. Narayanasamy, Al Reza, and Look disclosed:
wherein the configuration was received from a non-production computational instance of the plurality of computational instances, and wherein the non-production computational instance is also dedicated to the managed network (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (US 2020/0034462) in view of Al Reza et al. (US 2019/0129739), Look (US 11,294,666), and Abbott et al. (US 2019/0165957).
Regarding claim 7, the limitations of claim 1 have been addressed. Narayanasamy, Al Reza, and Look did not explicitly disclose:
wherein the synchronization identifier is a randomly-generated bitstring of at least 32 bits.
However, in an analogous art, Abbott disclosed wherein the synchronization identifier is a randomly-generated bitstring of at least 32 bits (Paragraph 24, the first random number K(N) is a bitstring of 32 to 64 bits).
One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy, Al Reza, and Look with Abbott because the references involve virtualization, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the randomly generated bitstring of Abbott with the teachings of Narayanasamy, Al Reza, and Look in order to authenticate requests (Abbott, Paragraph 46).

Claims 8, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (US 2020/0034462) in view of Al Reza et al. (US 2019/0129739), Look (US 11,294,666), and Patel et al. (US 2021/0097168).
Regarding claims 8, 16, the limitations of claims 1, 11, have been addressed. Narayanasamy, Al Reza, and Look did not explicitly disclose:
wherein the service is a machine-learning-based search service, and wherein the configuration defines one or more of a dictionary, a list of terms and associated synonyms, or database tables for use by the machine-learning-based search service.
However, in an analogous art, Patel disclosed wherein the service is a machine-learning-based search service, and wherein the configuration defines one or more of a dictionary (Paragraph 28, virtual machines utilizing machine learning models that include digital dictionaries), a list of terms and associated synonyms, or database tables for use by the machine-learning-based search service.
One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy, Al Reza, and Look with Patel because the references involve virtualization, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning service of Patel with the teachings of Narayanasamy, Al Reza, and Look in order to improve the security, reliability, and usability of computing systems (Patel, Paragraph 1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451